Exhibit 10.30

 

[img001_v4.jpg] 

 

May 3, 2018

 

PRIVATE AND CONFIDENTIAL

Mr. Thomas R. Szoke

921 Parkside Pointe Boulevard

Apopke, FL 32712

 

Re:        Employment Compensation

 

Dear Tom:

 

I am pleased to inform you that the Compensation Committee of Ipsidy Inc. (the
“Company”) has approved the following changes to your compensation.

 

1.            You shall be entitled to a bonus for 2018 equating to 40% of your
base salary as of December 31, 2018 (“Bonus”) upon the following terms and
conditions:

 

(a)You shall receive 33.3% of the Bonus for Achieving EBITDA. “Achieving EBITDA”
shall for the purpose of this letter mean the Company achieving an amount of
Adjusted EBITDA for the fiscal year 2018, on a consolidated basis, equal to the
Target as approved by the Compensation Committee of the Company on April 11,
2018, as the Adjusted EBITDA is set forth in the financial records of the
Company and its subsidiaries calculated on a consistent basis with prior years
and as Adjusted EBITDA is defined in the Company’s Annual Report on Form 10-K
for the year ending December 31, 2018.

 

(b)The percentage of base salary payable as Bonus under paragraph 1(a) shall be
adjusted upward or downward between 75% and 150% of the Bonus amount based on
the percentage achievement of the Target, as shown in the table approved by the
Compensation Committee of the Company on April 11, 2018.

 

The increase or decrease in the amount of the Bonus payable by virtue of this
paragraph shall not affect the amount of the Bonus payable pursuant to
paragraphs 1(c) or (d)

 

(c)You shall receive 33.3% of the Bonus for the timely launch of the Company’s
new identity products.

 

(d)You shall receive 33.3% of the Bonus for the successful completion of the
Zimbabwe Electoral Commission project.

 

2.            The Bonus, if earned, shall only be payable to you upon the
occurrence of the first to occur of the following events:

 

 

 

  Ipsidy Inc.   780 Long Beach Boulevard www.ipsidy.com Phone: 516.274.8700 Long
Beach, NY 11561   Fax:      516.274.0313

 

 

 

 

 [img002_v4.jpg]

 

Mr. Thomas R. Szoke

May 3, 2018

Page 2

 

(a)The achievement by the Company of positive Adjusted EBITDA for one quarter,
in any period commencing after December 31, 2018, as shown in the Company’s
Quarterly Report on Form 10-Q for the relevant quarter; or

 

(b)The raising of an additional $15,000,000 of funding after the date hereof.

 

The Bonus shall be paid with your regular payroll, subject to all deductions
required by law, upon the next payroll date following satisfaction of all the
above conditions.

 

Thank you for your continued service and commitment to the Company.

 

  Sincerely,       Ipsidy Inc.       /s/ Philip D. Beck       Philip D. Beck  
Chairman and CEO

 

 